Citation Nr: 9922034	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  95-16 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for human 
immunodeficiency virus with acquired immune deficiency 
syndrome-related disease syndrome and hairy leukoplakia, 
currently evaluated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1984 to February 
1991.  This matter came 


before the Board of Veterans' Appeals (Board) on appeal from 
a September 1994 rating decision of the Muskogee, Oklahoma, 
Regional Office which denied an increased disability 
evaluation for the veteran's service-connected human 
immunodeficiency virus (HIV) with acquired immune deficiency 
syndrome (AIDS)-related disease syndrome and hairy 
leukoplakia.  The veteran subsequently moved to Florida and 
his claims file was transferred to the St. Petersburg, 
Florida, Regional Office (RO).  In April 1997, the RO 
remanded the veteran's claim to the RO for additional 
development of the record.  The veteran has been represented 
throughout this appeal by the American Legion.  


REMAND

In reviewing the reports of VA examinations for compensation 
purposes conducted in April and July 1998, the Board observes 
that the veteran reported receiving ongoing AIDS treatment at 
Elgin Air Force Base Hospital.  An entry in the record notes 
that the veteran was hospitalized at Elgin Air Force Base 
Hospital in July 1998.  Clinical documentation of the cited 
treatment has not been incorporated into the record. Where 
evidence in support of the veteran's claim may be in his 
service record or other governmental records, the VA has the 
duty to obtain such records in order to fully develop the 
facts relevant to the claim.  Accordingly, this case is 
REMANDED for the following action:

After obtaining the appropriate release, 
the RO should contact Elgin Air Force 
Base Hospital and request that copies of 
all available clinical documentation 
pertaining to treatment of the veteran be 
forwarded for incorporation into the 
record.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.  .


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


